This suit was brought by Charles L. Joyce and R. E. Alexander in the Ninety-Fifth district court of Dallas county, Tex., on April 8, 1926.
Appellees allege that they are the owners of 383 acres of land out of the John Little league survey in Dallas county, Tex.; that they are in possession of said land through their tenant Lawrence Wynn, and that appellee, Texas Power  Light Company, are going upon said land, and damaging same by digging holes with a view of placing poles therein for a power line.
Appellees prayed for an injunction restraining appellee from going upon and interfering with the land. Appellee answered by general demurrer, special exceptions to *Page 259 
the petition of appellants, and pleaded the condemnation of a right of way across the lands in the county court of Dallas county at law, No. 2.
The court issued a temporary restraining order and transferred the cause to the SixtyEighth district court of Dallas county. A hearing was held in said court on May 5, 1926, and the court refused to grant the temporary injunction prayed for, and from that order this appeal is brought. Appellee filed in this court, on February 16, 1927, a motion to dismiss this appeal, setting forth the following facts:
That the condemnation proceedings in the county court of Dallas county at law No. 2 have been completed, and judgment rendered condemning the right of way as petitioned for; that appellants have appealed from said judgment to the Court of Appeals for the Fifth Supreme Judicial District of Texas at Dallas, where said appeal is now pending; and that the appellants have filed no briefs herein.
This motion has not been contested by appellants.
It appearing from the above that the question involved in this case has become moot, it is ordered that this case be dismissed.